Citation Nr: 1100198	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Whether new and material evidence has been presented to reopen 
the claim of service connection for a low or mid back disability.

2. Whether new and material evidence has been presented to reopen 
the claim of service connection for residuals of a neck injury 
with tension headaches and muscle spasms.

3. Whether new and material evidence has been presented to reopen 
the claim of service connection for residuals of a right ankle 
fracture.

4. Whether new and material evidence has been presented to reopen 
the claim of service connection for residuals of jaw injury.

5. Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of right eye 
injury.

6. Entitlement to service connection for residuals of a neck 
injury with tension headaches and muscle spasms.

7. Entitlement to service connection for residual of jaw injury.

8. Entitlement to service connection for right eye injury.

9. Entitlement to service connection for a tooth injury.

10. Entitlement to service connection for right carpal tunnel 
syndrome.

11. Entitlement to service connection for left carpal tunnel 
syndrome.

12. Entitlement to service connection for bilateral hip 
dysplasia.

13. Entitlement to service connection for acid reflux.

14. Entitlement to service connection for a hiatal hernia.

15. Entitlement to service connection for blurred vision with 
light sensitivity.

16. Entitlement to service connection for dyslexia.

17. Entitlement to service connection for memory loss.

18. Entitlement to service connection for degenerative joint 
disease of the left wrist.

19. Entitlement to service connection for vitreous floaters.

20. Entitlement to service connection for degenerative joint 
disease of the left shoulder.

21. Entitlement to service connection for migraine headaches.

22. Entitlement to service connection for nerve damage to the 
right arm.


23. Entitlement to service connection for right shoulder trauma.

24. Entitlement to service connection for residuals of right 
shoulder strain or dislocation.

25. Entitlement to service connection for residuals of nerve 
damage to the groin with erectile dysfunction.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1987 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the Veteran's file.




The claims of service connection for residuals of a jaw injury, a 
tooth injury, migraine headaches, and residuals of neck injury 
with tension headaches and muscle spasms are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, on the record at a hearing before the Board and 
prior to the promulgation of a decision in the appeal by the 
Board, the Veteran withdrew from the appeal the claims of service 
connection for right carpal tunnel syndrome, left carpal tunnel 
syndrome, bilateral hip dysplasia, acid reflux, a hiatal hernia, 
degenerative joint disease of the left wrist, degenerative joint 
disease of the left shoulder, nerve damage to the right arm, 
right shoulder trauma, residuals of a right shoulder strain or 
dislocation, and residuals of nerve damage to the groin with 
erectile dysfunction, as well as the application to reopen claims 
of service connection for a low or mid back disability and 
residuals of a right ankle fracture.  

2.  In a rating decision in August 2002, the RO denied the 
application to reopen the claim of service connection for 
residuals of a neck injury with tension headaches and muscle 
spasms; after the Veteran was notified of the adverse decision 
and of his right to appeal, he did not appeal and the decision 
became final by operation of law based on the evidence then of 
record; the additional evidence presented since the rating 
decision by the RO in August 2002 relates to an unestablished 
fact necessary to substantiate the claim.  

3.  In a rating decision in January 2002, the RO denied the 
application to reopen the claim of service connection for 
residuals of a residuals of jaw injury; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal and the decision became final by operation of law 
based on the evidence then of record; the additional evidence 
presented since the rating decision by the RO in January 2002 
relates to an unestablished fact necessary to substantiate the 
claim. 

4.  In a rating decision in January 2002, the RO denied the 
application to reopen the claim of service connection for 
residuals of a right eye trauma; after the Veteran was notified 
of the adverse decision and of his right to appeal, he did not 
appeal and the decision became final by operation of law based on 
the evidence then of record; the additional evidence presented 
since the rating decision by the RO in January 2002 relates to an 
unestablished fact necessary to substantiate the claim. 

5.  Residuals of a right eye injury are not shown.

6.  Blurred vision with light sensitivity is unrelated to the in-
service motorcycle accident. 

7.  Dyslexia is unrelated to the in-service motorcycle accident.

8.  Memory loss is not shown.

9.  Vitreous floaters are unrelated to the in-service motorcycle 
accident. 


CONCLUSIONS OF LAW

1. The appeals of the claims of service connection for right 
carpal tunnel syndrome, left carpal tunnel syndrome, bilateral 
hip dysplasia, acid reflux, a hiatal hernia, degenerative joint 
disease of the left wrist, degenerative joint disease of the left 
shoulder, nerve damage to the right arm, right shoulder trauma, 
residuals of a right shoulder strain or dislocation, and 
residuals of nerve damage to the groin with erectile dysfunction, 
and the applications to reopen the claims of service connection 
for a low or mid back disability and residuals of a right ankle 
fracture are withdrawn and the Board does not have appellate 
jurisdiction to review the claims.  38 U.S.C.A. §7105(d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).




2.  The rating decision by the RO in August 2002, denying the 
application to reopen the claim of service connection for 
residuals of a neck injury with tension headaches and muscle 
spasms became final; and the evidence received since then is new 
and material and the claim of service connection for residuals of 
a neck injury with tension headaches and muscle spasms is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2010).

3.  The rating decision by the RO in January 2002, denying the 
application to reopen the claim of service connection for 
residuals of a jaw injury became final; and the evidence received 
since then is new and material and the claim of service 
connection for residuals of a jaw injury is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2010).

4.  The rating decision by the RO in January 2002, denying the 
application to reopen the claim of service connection for 
residuals of a right eye injury became final; and the evidence 
received since then is new and material and the claim of service 
connection for residuals of a right eye injury is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2010). 

5.  Residuals of right eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  Blurred vision with light sensitivity was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

7.  Dyslexia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.310 (2010).

8.  Memory loss was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.310 (2010).

9.  Vitreous floaters were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).



The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in 
February 2005 and April 2005.  The Veteran was notified of the 
evidence needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

The VCAA notice included the definition of new and material 
evidence.  While the notice did not specifically identify the 
reasons for the previous denials of the claims of service 
connection, as the claims are reopened, the omission has not 
prejudicial to the adjudication of the claims to reopen.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the elements of the claim, except for the 
provisions for the effective date of a claim and for the degree 
of disability assignable); and of Kent v. Nicholson, 20 Vet. App. 
1 (2006) (the elements of a new and material evidence claim, 
except for the reasons for the previous denials of the claims, 
which has not been has not prejudicial to the adjudication of the 
claims to reopen). 



To the extent that the VCAA notice pertaining to the provisions 
for the effective date of the claim and for the degree of 
disability assignable was not provided and to the extent the 
claims are denied, no effective date or disability rating can be 
assigned as a matter of law, so there can be no possibility of 
any prejudice to the Veteran with respect to the VCAA notice 
defect. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records, including records from Fitzsimmons Army Medical Center, 
as well as post-service VA and private medical records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in May 2005, which 
included an evaluation of all of the claimed disabilities on 
appeal.   As there is no indication of the existence of 
additional evidence to substantiate the claims, except for the 
claims remanded, the Board concludes that no further assistance 
to the Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of a 
substantive appeal may be made by the Veteran. 38 C.F.R. § 
20.204.




In June 2010 at a hearing before the undersigned Veterans Law 
Judge and on the record, which has been reduced to a writing, the 
Veteran withdrew from appeal the claims of service connection for 
right carpal tunnel syndrome, left carpal tunnel syndrome, 
bilateral hip dysplasia, acid reflux, a hiatal hernia, 
degenerative joint disease of the left wrist, degenerative joint 
disease of the left shoulder, nerve damage to the right arm, 
right shoulder trauma, residuals of a right shoulder strain or 
dislocation, and residuals of nerve damage to the groin with 
erectile dysfunction, and the claims to reopen claims of service 
connection for a low or mid back disability and residuals of a 
right ankle fracture.

As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review these claims.  38 U.S.C.A. § 7105.

New and Material Evidence

When a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

 "New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).


Evidence Previously Considered

The evidence considered in connection with the previous rating 
decisions in January 2002 and August 2002 included the Veteran's 
service treatment records, VA t records from January 1992 through 
January 2001, and VA examinations in January 1991, in October 
1999, in August 2001, and in December 2001.  

For the disabilities on appeal, service connection was previously 
denied because there was no evidence of any disability. 

Additional Evidence

Since the prior rating decisions denying service connection, the 
Veteran underwent a VA examination in May 2005.  The examination 
included evaluations of the Veteran's orthopedic conditions and 
an eye examination.   

The report of examination noted that the Veteran experienced 
tension headaches as a result of muscles spasms from a neck 
injury, that the Veteran had current temporomandibular joint pain 
due to the jaw injury in service, and that the Veteran had 
vitreous floaters and pre-presbyopic symptoms. 

In each case, the additional evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence of 
current disability, namely, residuals of a neck injury, residuals 
of a jaw injury, and residuals of a right eye injury trauma, the 
absence of which was the basis for the previous denial of each 
claim.  Therefore the evidence is new and material and the claims 
are reopened.  

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  




Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran asserts that all the claimed disabilities arose from 
the same in-service incident, a motorcycle accident in November 
1989.  

The service treatment records and records from Fitzsimmons Army 
Hospital show that the Veteran was admitted to the hospital after 
arriving by ambulance following a motorcycle accident at 
approximately 30 miles per hour.  


The Veteran had to stop abruptly when a car pulled in front of 
him and he flew over the handle bars, rolled several times, and 
landed on the pavement.  There was no loss of consciousness, 
nausea, vomiting, or abdominal or chest pain.  He sustained 
contusions in the right periorbital region and the right frontal 
area.  He did not have any neck pain; he was wearing a helmet at 
the time of the accident and the visor cracked on impact.  

On physical examination, the Veteran had a contusion to the right 
periorbital region, but normal visual acuity in the right eye and 
funduscopic examination was benign.  There was no tenderness in 
the cervical, thoracic, or lumbar spine.  The Veteran was alert 
and oriented.  The cranial nerves were intact.  Movement in all 
the extremities was limited by pain only.  He had small abrasions 
to the face, trunk, and left leg.  An X-ray of the right orbit 
was normal.  The Veteran was placed in a cervical spine collar 
and a CT scan revealed no evidence of a cervical fracture.  There 
was no evidence of neurologic impairment.  The Veteran was 
discharged after 3 days of hospitalization in satisfactory 
condition and he was issued crutches and given instructions to 
avoid weight-bearing on the left leg.

In June 2010, the Veteran recounted the circumstances of the 
motorcycle accident.  He stated that he landed at an obtuse 
angle, that is, feet first and was catapulted into the asphalt, 
landing face first, which caused his helmet to disintegrate.  He 
stated that he was hospitalized at Fitzsimmons Army Medical 
Center for seven days and was released to his unit wearing a body 
brace and a collar.  He stated that he was given a medical 
profile for two years until he was discharged from service.  He 
detailed 20 years of symptoms including blurred vision and memory 
loss which started within 72 hours of the accident.  He stated 
that he injured his jaw due to the force of impact.  As for this 
the right eye trauma, he testified that an optometrist had told 
him the shape and size of his eye were changed, which caused the 
floaters in his eye, and that there was damage to the optic 
nerve, and that the strain on his eye muscles was due to the 
change in shape, which also caused ocular-induced migraines, 
light sensitivity and blurred vision.



Residuals of a Right Injury and Blurred Vision and Vitreous 
Floaters

As noted, following the accident in November 1989, the Veteran's 
visual acuity in the right eye was normal.  

In November 1990, the Veteran was seen by an optometrist for 
complaints of loss of vision in the right eye.  He reported that 
his eyes tired easily and felt like they wanted to cross.  Beyond 
10 feet, he experienced blurred vision in both eyes, but he was 
able to see better when he squinted.  He stated that immediately 
after the motorcycle accident, he had found it hard to focus, his 
right eye was swollen shut for 5 to 6 days, and he had redness 
which took 4 to 5 weeks to dissipate.  He also complained of 
frontal headaches.  After an eye examination, no apparent 
pathology was found and the Veteran's visual field test was 
normal.  While both astigmatism and hyperopia were found, the 
examiner noted that a previous optometric examination in June 
1988, prior to the motorcycle accident, had diagnosed simple 
hyperopic astigmatism in the right eye and mixed astigmatism in 
the left eye.  The optometrist noted that the blurred vision the 
Veteran complained of was probably the result of the hyperopia 
and astigmatism with near work.

VA record from April 1999 noted the history of a motorcycle 
accident in November 1989 in which he sustained a bruised right 
eye.  The Veteran complained of blurred vision in the right eye 
ever since the accident. 

On VA ophthalmologic examination in May 2005, the Veteran gave a 
history of a right eye injury in 1989, as well as some vitreous 
floaters and problems reading.  He did not wear corrective lenses 
and he did not take any medication for eye problems.  Visual 
acuity testing showed 20/20 vision, both distance and near, in 
both eyes, and all components of the eye were found to be normal.  
He had full visual fields in both eyes, with no other eye disease 
or injury shown. The examiner provided a final diagnosis of 
vitreous floaters and pre-presbyopic symptoms related to aging, 
not trauma.


In a statement submitted in December 2009, the Veteran asserted 
that he was treated in service for severe right eye trauma and 
noted diminished loss of vision in the right eye.  He stated that 
the blunt force impact resulted in such severe trauma that the 
right eye was totally dysfunctional for three weeks.  He said 
that before the accident, his vision was 20/20 or better, and 
that scarring of the lens and cornea and trauma-induced optical 
floaters had been noted.  He stated that the examiner at the time 
told him the only effective treatment would be cornea transplant 
or fluid exchange of the eyes, which he refused to consider.  He 
stated that light sensitivity induced migraines.

Dyslexia and Memory Loss

In December 2000, the Veteran underwent a neuropsychological 
assessment due to reports of difficulty with short-term memory 
since two head injuries, the first in 1986 and the second in 
1989.  He provided a history of having drowned and been brought 
back to life at age four, with a resulting lifelong difficulty 
with language.  The Veteran also reported a history of alcohol 
abuse.  He indicated that he had difficulty in grade school with 
writing words backwards and misspelling and mispronouncing words 
and he had been diagnosed with a learning disability and given 
special education.  It was noted that after service the Veteran 
enrolled in vocational rehabilitation in the mid-1990s, taking 
college courses, and he began to have difficulty as the courses 
became more complicated and complex.  He said he was evaluated by 
his vocational rehabilitation counselor in 1995 or 1996 and found 
to have dyslexia.  

As part of the assessment, a battery of psychological testing was 
administered in order to gauge the Veteran's general intellectual 
functioning, attention, concentration, memory, language, and 
other executive functioning.  His IQ and Index scores were 
average and within the expectations for his age and education.  
His span of attention and working memory were unimpaired, and his 
memory scores ranged from high average to superior.  He 
demonstrated no deficits in executive memory or learning.  


The Veteran scores indicated average language functioning, 
although he exhibited unusual word use and neologisms throughout 
the assessment and some deficits in the area of spelling and 
mathematics consistent with his self-described learning 
disability in childhood.  The examiner noted that the etiology of 
the deficits was unclear, but may be related to the drowning 
experience in childhood.  The examiner also noted that the 
Veteran was convinced he has cognitive deficits and may be 
resistant to other more psychological explanations for his 
perceived somatic experiences.

On VA psychological and cognitive evaluation in May 2005, the 
Veteran gave a history of almost drowning in childhood and of 
learning problems in grade school wherein he transposed letters, 
misspelled words, and had difficulty with pronunciation.  He 
stated that after separation from service he attended community 
college and had earned several degrees.  

On examination, the Veteran had no difficulty with short or long 
term memory.  There were no deficits in concentration or 
calculation, and no signs of any deficit in language function.  
The examiner stated that there were no signs on examination of 
any deficits in memory and no signs of any obvious language 
dysfunction.  The examiner noted the results of the 2000 
neuropsychological examination, which found the Veteran to be of 
average or superior in cognitive functions.  The examiner stated 
that there was no sign of any permanent, long-term cognitive 
impairment as a result of head trauma.  Although he had some 
possible slight signs of dyslexia, they appeared to have had 
their onset in grade school, based on the history the Veteran 
provided.

In May 2006, the Veteran presented to VA mental health urgent 
care complaining of depression, anger, sleep deprivation to pain, 
mood swings, chronic back pain, and the belief that he suffered 
from cognitive deficits due to the closed head injury in service.  
It was noted cognitive testing had refuted the existence of any 
significant impairment.



A mental health treatment record from July 2006 noted that the 
Veteran reported dyslexia as a child and short term memory 
problems since his 1986 and 1989 accidents.  The provider noted 
the previous neuropsychiatric tests, which showed no frontal lobe 
problems, although there were some instances of unusual use of 
language and some deficits in the area of spelling and 
mathematics consistent with the learning disability reported in 
childhood and likely resulting from a near drowning at age 4.  On 
assessment, the provider noted that the Veteran's cognitive 
functioning was somewhat variable, but there was no indication of 
significant cognitive limitations.

In a statement in December 2009, the Veteran requested a VA 
examination and testing on the issues of dyslexia and memory 
loss.  He noted that his medical history showed he drowned and 
was revived as a child and that he had a history of bruised brain 
syndrome, but argued that by the time he entered military service 
he had overcome any dyslexia problems.  However, he asserted that 
since the November 1989 motorcycle accident he had experienced 
short and long term memory problems and vocational testing had 
shown a learning disability, both of which he felt were side 
affects that of the accident.  He stated that he went through 
speech therapy and memory training as part of his physical 
therapy rehabilitation.  He argued that the VA examiner failed to 
take into account the 10 plus years of rehabilitation involved, 
and noted that if the examiner had asked the same questions in a 
24-hour period, a short term memory problem may have been 
noticeable.

Analysis

Right Eye Injury and Blurred Vision and Vitreous Floaters

The Veteran has repeatedly asserted that he has residuals of a 
right eye injury, blurred vision, vitreous floaters, resulting 
from the motorcycle accident in service. 





While the service treatment records and records from Fitzsimmons 
Army Medical Center show that the Veteran suffered bruises and 
lacerations to the region around the right eye, X-rays were 
negative and there was no change in his vision as a result of the 
accident.  There is no evidence in the medical record, 
particularly the hospital discharge summary, which supports the 
Veteran's claim that his right eye was swollen shut or "totally 
dysfunctional" following the accident, let alone that it was in 
such condition for up to three weeks.  While follow-up testing in 
service in November 1990 did show a slight, 0.5 change in the 
Veteran's visual acuity, he still had 20/20 vision and no eye 
pathology was found.  The Veteran's symptoms of blurred vision 
were attributed to hyperopia and astigmatism, which existed prior 
to the accident.  The record also does not indicate any diagnosis 
of change in the shape or size of the Veteran's right eye, as he 
has asserted, or of any damage to the optic nerve or cornea.

In addition, on VA examination in May 2005, the Veteran's right 
eye was normal.  There was no evidence of the claimed injury to 
the right eye, cornea, optic nerve, retina, or any other internal 
ocular structure.  The examiner did not indicate any change in 
the shape or size of the right eye.  Rather, the examiner noted 
that the Veteran had 20/20 vision.  As there is current right eye 
disability, service connection is not warranted.  

As for blurred vision with light sensitivity, while the Veteran 
may perceive blurred vision in the right eye, no current 
pathology sufficient to support service connection has been 
found.  Without such pathology, service connection is not 
warranted.  

In regards to the claim of vitreous floaters, there was no 
diagnosis or treatment of such condition in service.  After 
service, the vitreous floaters have been attributed the aging, 
not trauma.  






Dyslexia and Memory Loss

The Veteran seeks service connection for dyslexia.  According to 
history provided by the Veteran he had a learning disability 
since childhood.  However, there is no evidence other than the 
Veteran's assertions that such became aggravated in service or as 
a result of any injury sustained therein.  Rather, the evidence 
of the December 2000 neuropsychiatric evaluation and the May 2005 
VA examination is against such a conclusion, as both 
practitioners related the Veteran's dyslexia or learning 
disability to the Veteran's childhood.  Moreover, the May 2005 
examiner specifically stated that there was no sign of any 
permanent, long-term cognitive impairment as a result of head 
trauma.  

As for the claim of service connection for memory loss, the 
Veteran has consistently asserted that he experiences both short 
and long term memory loss as a result of a closed head injury or 
traumatic brain injury sustained in the November 1989 motorcycle 
accident in service.  

Comprehensive neuropsychiatric testing in December 2000, which 
included a wide battery of cognitive tests, showed no short or 
long term memory impairment.  Rather, he tested in the high 
average to superior range in memory function.  On VA examination 
in May 2005 there was no evidence of memory deficit.  The 
examiner specifically stated that there was no evidence of any 
permanent long-term cognitive impairment due to head trauma.  

Without demonstrable pathology to substantiate a current 
disability, service connection is not warranted.  








Competency and Credibility 

The Veteran is competent to describe symptoms of the injury in 
service, which symptoms are within the realm of the Veteran's 
personal knowledge, as symptoms are perceived through the use of 
one's senses.  38 C.F.R. § 3.159 (Competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training, or experience; lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (Lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of one's personal 
knowledge; personal knowledge is that which comes to the witness 
through the use of the senses.). 

As the Veteran's post-service complaints constitute a notation, 
that is, the observance or perception of symptoms in service, the 
principles of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  
See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (a condition 
"noted during service" under 38 C.F.R. § 3.303(b) does not 
require written documentation; and the condition noted in service 
is one a lay person's observation is competent). 

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify any of the 
claimed disabilities and as chronicity in service is not 
adequately supported by the service treatment records, in the 
absence of any such treatment, then continuity of symptomatology 
after service under 38 C.F.R. § 3.303(b) is required to support 
the claim.  Also as to any current disability, first diagnosed 
after service, 38 C.F.R. § 3.303(d) applies.







In the case, because it does not necessarily follow that there is 
a relationship between any present disability and the continuity 
of symptomatology the Veteran avers, medical evidence is required 
to demonstrate such a relationship unless such a relationship is 
one which a lay person's observation is competent under case law 
or the condition is simple medical condition.  Savage at 497; see 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(under certain circumstances, lay person is competent to identify 
a simple medical condition).

Although the Veteran is competent to describe symptoms of an 
injury, none of the claimed disabilities is a condition under 
case law that has been found to be capable of lay observation, 
and the determination as to the presence or diagnosis of any of 
the claimed disabilities is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
required to substantiate the claims.  See Savage at 498. (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau at 1377.  Also, the Veteran as a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of any of the claimed disabilities 
cannot be made by the Veteran as a lay person based on mere 
personal observation, that is, perceived by visual observation or 
by any other of the senses, the conditions are not simple medical 
conditions that the Veteran is competent to identify.  And it is 
not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
a diagnosis of any of the claimed disabilities. 

Where, as here, there is a question of the presence or a 
diagnosis of a disability, not capable of lay observation by case 
law, and the conditions are not simple medication conditions 
under Jandreau for the reason expressed, to the extent the 
Veteran's statements and testimony are offered as proof of the 
presence or diagnosis of any of the claimed disabilities in 
service or since service, the Veteran's lay statements and 
testimony are not competent evidence, and the statements and 
testimony are excluded, that is, not admissible as evidence and 
cannot be considered as competent evidence favorable to claim 
based either on continuity of symptomatology or on a disability 
first diagnosed after service.  

As for the Veteran describing a contemporaneous medical diagnosis 
and as for symptoms described by the Veteran that later support a 
diagnosis by a medical professional, after service, there is no 
evidence that a health-care professional has associated any of 
the claimed disabilities to the in-service accident. 

To the extent the Veteran has expressed an association between 
the claimed disabilities and the in-service accident, the 
Veteran's opinion as a lay person is limited to inferences that 
are rationally based on the Veteran's perception and does not 
require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either 
the presence or diagnosis of any of the claimed disabilities 
based on personal observation, any inference based on what is not 
personally observable cannot be competent lay evidence.  



And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the relationship between any claimed 
disability and the in-service accident. 

As the Board does not find the Veteran competent to establish a 
diagnosis or to express an opinion on the origin or cause of any 
of the claimed disabilities, the Board need not reach the 
question of whether or not the Veteran's statements and testimony 
credible.  

As the competent medical evidence of record opposes rather than 
supports the claims as explained and as there is no competent 
medical evidence favorable to claim, the preponderance of the 
evidence is against the claim based either on affirmatively 
showing onset in service under 38 C.F.R. § 3.310(a), on 
continuity of symptomatology under 38 C.F.R. § 3.303(b), or on a 
disability first diagnosed after service under 38 C.F.R. 
§ 3.303(d), and the benefit of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeals of the claims of service connection for right carpal 
tunnel syndrome, left carpal tunnel syndrome, bilateral hip 
dysplasia, acid reflux, a hiatal hernia, degenerative joint 
disease of the left wrist, degenerative joint disease of the left 
shoulder, nerve damage to the right arm, right shoulder trauma, 
residuals of a right shoulder strain or dislocation, and 
residuals of nerve damage to the groin with erectile dysfunction, 
and the applications to reopen claims of service connection for a 
low or mid back disability and residuals of a right ankle 
fracture are dismissed because of the lack of appellate 
jurisdiction.

As new and material evidence has been presented, the claim of 
service connection for residuals of a neck injury with tension 
headaches and muscle spasms is reopened, and to this extent only, 
the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for residuals of a jaw injury is reopened, and 
to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for residuals of a right injury is reopened, 
and to this extent only, the appeal is granted. 

On the merits, service connection for residuals of a right eye 
injury is denied.

Service connection for blurred vision with light sensitivity is 
denied.

Service connection for dyslexia is denied.

Service connection for memory loss is denied.

Service connection for vitreous floaters is denied.



REMAND

The Veteran seeks service connection for residuals of a neck 
injury with tension headaches and muscle spasms, residuals of a 
jaw injury, tooth or dental injury, and migraine headaches.  The 
record indicates that the motorcycle accident did involve a head 
injury to the extent there was facial trauma.

othe therefor. 38 C.F.R. § 4.7. neosLso.  ra. t adawhether heen 
Board is unable to deteremine whether the scar measures at least 
one- quarter inch (0.6 centimeters) wide.   
a scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 square 
centimeters); underlying soft tissue missing in an area exceeding 
six square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800.

There is no evidence that the Veteran has any visible or palpable 
tissue loss as a result of the cornea scar.  Similarly, the VA 
examiners and other physicians have not described either gross 
distortion or asymmetry of the eyes.

As for the eight characteristics of disfigurement, as the cornea 
is only an inch in diameter, the scar does not meet any of the 
characteristics measurements of disfigurement, namely:  five or 
more inches in length (one of eight); at least one-quarter inch 
wide (two of eight); a hypo- or hyper- pigmented in an area 
exceeding six square inches (three of eight); the skin texture 
does not exceeding six square inches (four of eight); the 
underlying soft tissue loss does not exceed six square inches 
(five of eight); the skin, if indurated and inflexible, does not 
exceeding six square inches (six of eight); and the surface 
contour of the scar, whether elevated or depressed, is not 
present (seven of eight).  


As the Veteran's cornea scar is adherent to the underlying tissue 
only, only one characteristic of disfigurement is present.

Overall, the record shows that the Veteran has one 
characteristics of disfigurement, which does not more nearly 
approximate the criteria for at least two or three 
characteristics of disfigurement for the next higher rating under 
Diagnostic Code 7800

The Veteran, based upon comments made by the VA examiner, 
questions rating his cornea scar according to the schedular 
criteria of the Diagnostic Codes.  The Board is not free to 
ignore VA's duly promulgated regulations, which include the 
Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).

The Board has considered the application of other diagnostic 
codes in order to afford the Veteran a higher rating but does not 
find any raised by the medical evidence. 

As the assigned 10 percent evaluation reflects the actual degree 
of impairment shown since the date of filing for an increased 
rating for the Veteran's cornea scar, there is no basis for 
staged ratings for this claim. 

The Board acknowledges that the Veteran has problems involving 
his left eye but these problems are already accounted for in the 
ratings for the cataract and cornea scar as well as his problems 
with his left eye tear duct which is also service connected.  To 
include each symptom already rated under one disability, for 
example, a loss of visual acuity, under another disability would 
violate the rule against pyramiding. See 38 C.F.R. § 4.14.

As the preponderance of the evidence is against a rating higher 
than 10 percent for a cornea scar, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.




1.  Afford the Veteran VA examination to 
determine the following: 

a).  Whether the Veteran has any current 
disability of the cervical spine and 
associated tension headaches and muscle 
spasms and, if so, 

b).  Whether it is more likely than not 
(greater than 50 percent probability), at 
least as likely as not (approximately 50 
percent probability), or less likely than 
not (less than 50 percent probability), or 
an opinion is not possible without resort 
to speculation that any current disability 
is related to the motorcycle accident in 
service. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the 
accident in service is not more likely 
than any other to cause the Veteran's 
disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The Veteran's file should be provided to 
the examiner for review. 

2.  Afford the Veteran VA examination to 
determine the following: 

a).  Whether the Veteran has any current 
jaw disability, including any dental or 
tooth pathology and, if so, 

b).  Whether it is more likely than not 
(greater than 50 percent probability), at 
least as likely as not (approximately 50 
percent probability), or less likely than 
not (less than 50 percent probability), or 
an opinion is not possible without resort 
to speculation that any current jaw 
disability, including any dental or tooth 
pathology, is related to the motorcycle 
accident in service.  

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the 
accident in service is not more likely 
than any other to cause the Veteran's 
disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The Veteran's file should be provided to 
the examiner for review. 

3.  Afford the Veteran VA examination to 
determine the following: 

a).  Whether the Veteran has migraine 
headaches and, if so, 

b).  Whether it is more likely than not 
(greater than 50 percent probability), at 
least as likely as not (approximately 50 
percent probability), or less likely than 
not (less than 50 percent probability), or 
an opinion is not possible without resort 
to speculation that any current migraine 
headaches are related to the motorcycle 
accident in service.   

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the 
accident in service is not more likely 
than any other to cause the Veteran's 
disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The Veteran's file should be provided to 
the examiner for review. 

4.  On completion of the foregoing, the 
claims should be adjudicated.  If claim 
remains denied, the provide the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


